Title: To Benjamin Franklin from George McCall, 22 July 1778
From: McCall, George
To: Franklin, Benjamin


Sir
Glasgow July 22d. 1778.
I take the liberty to address you with a true Account of the situation of the Bearers Messrs. Lawrance and Robert Brooke, Sons of Richard Brooke Esqr. of Smithfield Virginia; He was pleased in the year 1770 to send these young Gentlemen to my care here for their Education, and they have applied with that attention to their studies, and behaved so remarkably well since that time that they will be a comfort and Credit to their Parent and Friends, and an honour to their own, or any other country. And as they have now finished their Studies here are desirous to return to their Native Country via France as the most proper plan.
My Sincere regard and duty to them demands my best services in their behalf, and as you have it most in your power to favour their intentions, I have ventur’d tho a Stranger to you (but having had the pleasure to enjoy some evenings in company with you in Virginia many years ago) to give the foregoing just Acct. of Messrs. Brook as they may be almost without Acquantances in Paris.
This Address from a Person to whom you may be an utter Stranger at this time requires evidence of the verasity of what I write, and the only security that at present occurs for this not being fictitious, Is, that William Alexander late of Edinburgh and William Lee Esqrs. are acquanted with my handwrite and may have Opportunity of ascertaining this, and whether the Charecter I sustain be sufficient for you to trust my representation respecting Messrs. Brooke, the Bearers; taking for granted that you will be satisfied of the above I have only earnestly to recommend these Gentlemen to your favour for promoting their safe return to their Friends in Virginia or doing them any other Service which they may Merit. I have the honor to be Very Respectfully Sir Your most obedient Servant
George McCall
Honble. Benjamin Franklin Esqr.
 
Notation: Geo McCall Glasgow concg. Messrs Brooke July 22 1778
